 

Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
effective as of June 5, 2017, between ENBRIDGE ENERGY PARTNERS, L.P., a Delaware
limited partnership, as borrower (the “Borrower”), and ENBRIDGE (U.S.) INC., as
lender (in such capacity, the “Lender”).

 

WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of July 26, 2016 (as amended, restated, or otherwise modified
from time to time, the “Credit Agreement”).

 

WHEREAS, Borrower has requested certain amendments to the Credit Agreement to
facilitate the sale of Midcoast Energy Partners, L.P. (“MEP”) and MEP’s
subsidiaries to a subsidiary of Enbridge, Inc. (the “MEP Transaction”).

 

WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto are willing to agree to amend the Credit Agreement as set forth in
Section 2 below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.      Definitions. Unless otherwise defined in this Amendment, terms
used in this Amendment which are defined in the Credit Agreement shall have the
meanings assigned to such terms in the Credit Agreement. The interpretive
provisions set forth in Section 1.02 of the Credit Agreement shall apply to this
Amendment.

 

SECTION 2.      Amendments to the Credit Agreement. The Credit Agreement is
amended as follows, effective as of the Effective Date (as defined in Section 3
below).

 

(a)       Amendment to Section 7.08(a) (Unrestricted Subsidiaries; MEP). Section
7.08(a) of the Credit Agreement is amended and restated in its entirety as
follows:

 

(a)       Neither the Borrower nor any Restricted Subsidiary may guaranty or
otherwise become liable in respect of any Indebtedness or other obligations of,
grant any Lien on any of its property to secure any Indebtedness of or other
obligation of, or provide any other form of credit support to, any Unrestricted
Subsidiary, provided however that the Borrower or a Restricted Subsidiary may
grant a Lien on the equity interests of an Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary.

 

(b)       Deletion of Section 7.08(c) (Unrestricted Subsidiaries; MEP). Section
7.08(c) of the Credit Agreement is deleted.

 

SECTION 3.     Conditions to Effectiveness. This Amendment shall be effective as
of the date on which each of the following conditions has been satisfied (the
“Effective Date”):

 

(a)the Lender has received a counterpart of this Amendment executed by the
Borrower (which may be by telecopy or other electronic transmission); and

 

(b)the MEP Transaction has been consummated.

 

   

 

 

SECTION 4.      Representations and Warranties. As a material inducement to the
Lender to execute and deliver this Amendment, the Borrower represents and
warrants to the Lender that as of the Effective Date, both immediately before
and after giving effect to this Amendment, that:

 

(a)       This Amendment has been duly authorized, executed, and delivered by
the Borrower and the Credit Agreement as amended hereby constitutes its legal,
valid, and binding obligations enforceable against it in accordance with their
respective terms (subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium, and similar laws affecting
creditors’ rights generally and to general principles of equity).

 

(b)       The representations and warranties set forth in Article V of the
Credit Agreement are true and correct in all material respects on and as of the
Effective Date, after giving effect to this Amendment, except to the extent such
representations and warranties relate solely to an earlier date, in which case,
they shall be true and correct as of such date.

 

(c)       As of the date hereof, at the time of and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

(d)       No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is required to be obtained
or made by the Borrower by any material statutory law or regulation applicable
to it as a condition to the execution, delivery or performance by, or
enforcement against, the Borrower of this Amendment. The execution, delivery,
and performance by the Borrower of this Amendment has been duly authorized by
all necessary corporate or other organizational action, and does not and will
not (i) violate the terms of any of the Borrower’s Organization Documents, (ii)
result in any breach of, constitute a default under, or require pursuant to the
express provisions thereof, the creation of any consensual Lien on the
properties of the Borrower under, any Contractual Obligation to which the
Borrower is a party or any order, injunction, writ or decree of any Governmental
Authority to which the Borrower or its property is subject, or (iii) violate any
Law, in each case with respect to the preceding clauses (i) through (iii), which
would reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.     Effect; Affirmation and Ratification of Loan Documents. This
Amendment (a) except as expressly provided herein, shall not be deemed to be a
consent to the modification or waiver of any other term or condition of the
Credit Agreement or of any of the instruments or agreements referred to therein
and does not constitute a waiver of compliance or consent to noncompliance by
the Borrower with respect to the terms, provisions, conditions and covenants of
the Credit Agreement and (b) shall not prejudice any right or rights which the
Lender may now have under or in connection with the Credit Agreement, as amended
by this Amendment. Except as otherwise expressly provided by this Amendment, all
of the terms, conditions and provisions of the Credit Agreement and the other
Loan Documents shall remain the same, including, without limitation, all of the
Borrower’s obligations and covenants under each Loan Document. It is declared
and agreed by each of the parties hereto that the Credit Agreement, as amended
hereby, and the other Loan Documents, from and after the Effective Date, shall
continue in full force and effect and are hereby ratified and confirmed in all
respects, and that this Amendment and such Credit Agreement shall be read and
construed as one instrument. The Borrower represents and acknowledges that it
has no claims, counterclaims, offsets, credits or defenses to the Loan Documents
or the performance of its obligations thereunder. From and after the Effective
Date, each reference in the Credit Agreement, including the schedules and
exhibits thereto and the other documents delivered in connection therewith, to
the “Credit Agreement,” “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Credit Agreement as
amended hereby, respectively.

 

 2 

 

 

SECTION 7.      Miscellaneous. This Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York
and applicable federal law. The captions in this Amendment are for convenience
of reference only and shall not define or limit the provisions hereof. This
Amendment may be executed in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart. Delivery of an
executed counterpart of this Amendment by facsimile or in electronic form shall
be effective as the delivery of a manually executed counterpart. This Amendment
shall be a “Loan Document” as defined in the Credit Agreement.

 

SECTION 8.      Entire Agreement. THE CREDIT AGREEMENT (AS AMENDED BY THIS
AMENDMENT) AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers effective as
of the date and year first above written.

  

  ENBRIDGE ENERGY PARTNERS, L.P.,   a Delaware limited partnership, as Borrower
      By: ENBRIDGE ENERGY MANAGEMENT,     L.L.C., as delegate of Enbridge Energy
Company, Inc., its General Partner           By: /s/ Valorie Wanner       Name:
Valorie Wanner       Title: Corporate Secretary

 

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT]

 

   

 

 

  ENBRIDGE (U.S.) INC., as Lender         By: /s/ Valorie Wanner     Name:
Valorie Wanner     Title: Corporate Secretary

 

[SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT]

 

   

 